Citation Nr: 0939144	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

2.  Entitlement to service connection for chorioretinal scar, 
right eye.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD), with hiatal 
hernia.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision, by the 
St. Petersburg, Florida, Regional Office (RO), which in 
pertinent part, granted service connection for GERD and 
hiatal hernia, evaluated as 10 percent disabling from initial 
entitlement; and service connection for migraine headaches 
evaluated as noncompensably disabling from initial 
entitlement.  That rating action also in pertinent part 
denied service connection for a right ankle disorder and 
right eye chorioretinal scar.

By a rating action, dated in April 2005, the RO increased the 
evaluation for the Veteran's migraine headaches from 0 
percent to 30 percent, effective from initial entitlement of 
September 1, 2001 (initial entitlement).  As the assigned 
rating does not represent the highest possible rating 
available, the Veteran's appeal of the assigned disability 
evaluations for his service-connected migraine headaches 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2005, the Board disposed of other matters 
previously on appeal, pointed out that additional matters on 
appeal had been withdrawn from appellate status by the 
Veteran and remanded the remaining enumerated issues to the 
RO for further development. 

The appeal was remanded by the Board in February 2009 for 
additional development.  Such has been completed and this 
matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Competent medical and lay evidence reveals no evidence 
that the Veteran has any current disability resulting from a 
chorioretinal scar.

2.  There is no competent medical evidence showing the 
Veteran has a right ankle disorder related to service, to 
include as due to an arthritis being manifested to a 
compensable degree within one year following the Veteran's 
discharge from service.

3.  Very frequent headaches with completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not shown.

4.  The objective evidence of record with regard to GERD is 
negative for persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain; or for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia.


CONCLUSIONS OF LAW

1.  A chorioretinal scar disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  A right ankle disorder was neither incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for an initial rating in excess of 30 
percent disabling for migraine headaches are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2009).

4.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, Diagnostic Code 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board notes that the original claims file is not 
available and this claim is being adjudicated from a 
reconstructed file, thus certain documents are no longer 
available, including adjudicatory records (such as the 
Veteran's claim, Notice of Disagreement, Duty to Assist 
Notification etc.).  Such records, with the date of VA's 
receipt of them are mentioned in the June 2003 statement of 
the case (SOC) which is of record, as well as a copy of the 
August 2001 rating.  The Board accepts evidence and 
documentation of procedural actions documented in the June 
2003 statement of the case under the "presumption of 
regularity" for business documents.  That is, absent clear 
and convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty. 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  As this presumption 
of regularity is overcome only by "clear evidence to the 
contrary," and no such evidence is shown in this case, the 
records and documents cited in the August 2001 rating and 
July 2003 SOC will be presumed to be accurate as per their 
nature and receipt date as those documents which were in the 
original claims file which is no longer available.  

In the present case, the Veteran's claim on appeal was 
received in March 2001 and the appealed issues were 
adjudicated by the RO in an August 2001 determination.  In 
this case, the VA's duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant in June 2003.  Additional notice was sent in August 
2005, March 2006 and November 2006, with the November 2006 
letter clearly advising him of the criteria needed for 
service connection and for an increased rating.  The matter 
was readjudicated by the RO in a July 2009 supplemental 
statement of the case.

The duty to assist letters notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in July 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran did receive 
notice of this in a March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in June 2009 provided current assessments of the 
Veteran's disability based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection and Increased Rating-Factual 
Background and Analysis

The rating decision on appeal is dated in August 2001 and 
granted service connection for migraines and GERD, and denied 
service connection for right ankle and choriretinal scar.  
Thus the increased ratings on appeal stem from initial 
entitlement.  

Among the evidence pertinent to this appeal are as follows.  

Service treatment records show that throughout service the 
Veteran was seen for recurrent headaches, often associated 
with sinus infections, but also diagnosed as cluster, versus 
migraine.  Gastroesophageal problems were also documented in 
service, with a diagnosis of GERD noted in November 1997 and 
in subsequent records.  Regarding the right eye, he is noted 
have regular check ups and followup for visual acuity 
problems associated with refractive error, with corrective 
lenses prescribed, but otherwise did not have evidence of a 
right eye problem prior to the late 1990's.  While he was 
noted to have complaints of pain behind the right eye in July 
1983, this was deemed due to cluster headaches, not to a 
specific eye problem.  Subsequent records documenting 
headaches are negative for eye problems as the cause of such 
headaches.  In July 1998 he was seen for decreased night 
vision and was noted to have an old corneal scar and was 
assessed with Ametropia.  The record did not reflect which 
eye was involved.  In April 2000 he was seen for complaints 
of right eye irritation times one day.  A January 1998 
periodic examination and report of medical history was 
negative for any significant eye findings as was a May 2000 
report of medical history. In March 2001 he was noted to have 
a dark pigmented oval chorioretinal sharp macular 4 diopters 
and relatively flat right eye.  The diagnosis of was 
choriretinal lesion, stable.  

Regarding the right ankle, the records reflect that in 
December 1998 he was seen for pain and swelling of the right 
ankle without any known injury.  A recent radiograph was 
noted to be unrevealing.  Examination showed the right ankle 
to have moderate effusion and mild tenderness.  There was no 
erythema.  Range of motion was limited due to effusion.  He 
was offered arthrocentesis for the right ankle swelling to 
evaluate for possible gout, psuedogout and other causes for 
monoarticular arthritis, but he declined.  He was to report 
to the medical center if the swelling persisted.  On followup 
in January 1999, he was noted to have chronic episodic ankle 
swelling, usually activity related.  Examination revealed his 
range of motion to be full, and ankle was stable with strain.  
X-rays showed mild osteoarthritis.  A May 2000 report of 
medical history was significant for the Veteran saying 
"yes" for history of foot trouble and swollen, painful 
joints.  There was nothing further in the doctor's notes to 
clarify whether he was referring to right ankle problems.  

The report of a May 2001 VA examination addressing his 
multiple claims revealed a medical history of GERD with a 15-
20 year history of severe GERD.  He had Nissen fundiplication 
done approximately 3 years ago.  He stated that he had great 
relief of symptoms for a while but it was not working now.  
He currently took Prilosec once or twice a day and was under 
further workup for this.  Regarding the right ankle he 
reported developing swelling in his right ankle after running 
performance testing in the military.  X-ray showed 
degenerative joint disease (DJD) and he was told not to do 
any more running.  Regarding the lesion of the right retina 
he was followed regularly by ophthalmology.  He did not know 
what this was and plans were made to schedule an eye 
examination.  He was also treated for chronic sinusitis with 
pain and pressure in the sinuses frontal area.  He was noted 
to have chronic headaches from this.  His occupational 
history was that he worked in administration and he missed 
approximately 3 days because of sinuses.  Physical 
examination showed no significant findings regarding the 
head, and there was no tenderness of the sinuses.  His 
abdomen was soft with no masses, but he did have mild 
epigastric tenderness noted.  Bowel sounds were normal.  His 
right ankle had full range of motion and no instability, bony 
abnormality or inflammation/swelling.  Neurological 
examination was normal in regards to the head.  The diagnoses 
were GERD with Nissen fundoplication, at this time not 
benefitting him.  He was on Prilosec and this disorder did 
interfere with his occupation and daily activities.  Also 
diagnosed was chronic sinusitis, with final diagnosis to be 
done after magnetic resonance imaging (MRI).  His right ankle 
was described as DJD with X-ray needed to diagnose this.  

The report of a May 2001 VA eye examination gave the 
Veteran's history of doctors having found something in the 
back of his right eye that did not change in 6 months.  It 
was not causing any problems, and there was no history of eye 
surgery or trauma.  Examination showed 20/20 visual acuity, 
corrected for both eyes.  Visual fields were without defect.  
Diagnostic and clinical tests including slit lamp test was 
negative for any significant findings except for the presence 
of  a chorieoretinal scar of the right eye about 2 diopeters 
in size.  The diagnosis was of best visual acuity of 20/20 
for both eyes and peripheral temporal choriretinal scar right 
eye about 2 diopters in size, not interfering with visual 
performance.  

VA treatment records include a June 2003 new patient record 
with primary complaints of migraine/sinus/tension headaches 
with history of sinus surgery.  He also complained in 
pertinent part of reflux, heartburn, nausea, vomiting, 
diarrhea, constipation, hematemesis, rectal bleed, change in 
bowel habits, urgency and cramping.  Musculoskeletal was 
positive for joint pain, muscle pain, cramping and change in 
function.  No specific complaints regarding the right ankle 
however were reported.  Physical examination revealed the 
head to be atraumatic and normocephalic.  The abdomen had 
normal bowel sounds without tenderness, masses or 
organomegaly.  There were no pertinent findings regarding 
either the right eye or right ankle.  The pertinent findings 
on problem list was headaches by self report.  In June 2004 
the Veteran was seen for a clinic visit with review of 
systems negative for vision change, gastrointestinal (GI) 
negative for new pain, bleeding or change in bowel habits.  
Musculoskeletal was negative for new or progressive pain or 
loss of function.  Examination revealed him to be generally 
well, moving freely without obvious limitation or pain.  The 
assessment contained nothing regarding the issues on appeal.  
In August 2004 the Veteran was seen for sinus complaints 
behind the right eye with headaches that would not ease up.  
The headaches had been ongoing for 3-4 days.  In September 
2004 he was seen for migraines lasting 3 days, described as 
real bad, and were "terrible" the previous night.  He also 
reported sinus problems but indicated they were cleared up.  
He denied light sensitivity or blurry vision.  He reported 
dizziness for a few weeks during the past few months.  Review 
of systems was the same as reported in June 2004.  On 
examination he moved freely without obvious limitation or 
pain.  In July 2005 the review of systems was unchanged from 
September 2004, but he complained again of headaches and 
sinus pain with an increase in frequency of headaches to 1 to 
2 days a week compared to one or less per week.  His headache 
prescription was changed to Propranolol and the assessment 
was headaches.  

The report of a March 2005 VA examination was done without 
claims file review and addressed his GERD and migraines, as 
well as a right shoulder disorder which is not currently on 
appeal.  Regarding the GERD the Veteran reported a history of 
severe heartburn and acid regurgitation diagnosed around 
1977-1978.  He was told in 1997 that he did not have 
Barrett's based on biopsies and EGD.  He had Nissen 
fundoplication in 1999.  His symptoms reportedly returned in 
2001.  He reported intermittent dull to sharp and grinding 
sensations in his epigastrium.  He reported that he may go a 
week without symptoms and then the symptoms may be present 2-
3 times a week.  With symptoms he usually was nauseated but 
was unable to vomit secondary to the fundoplication.  He had 
very infrequent eructation of acid into his esophagus and 
throat.  His symptoms were worse with bending and they were 
present whether his stomach was full or empty.  Eating onions 
or drinking grapefruit juice worsened his symptoms.  He had 
very infrequent dysphagia.  He has not had upper GI or EGD 
performed since 1997.  

His history regarding migraines was of onset in the mid 
1970's.  He now had headaches almost every week and almost 
always occurred on the weekend, lasting 2-3 days.  He 
reported the headaches being on the 8-9 scale for pain.  He 
reported the headache was usually frontal and in both 
temples.  There was no aura, but he had a sensation where it 
could be felt coming on.  He has not noticed it being 
triggered by foods or fumes.  He thought sinus pain sometimes 
brings it on.  Symptoms were worse if he woke around 3 am 
with the headaches.  Firocet was used on an as needed basis 
and if taken at onset sometimes aborted the headache.  He 
also took Toprol to prevent his headaches but has not noticed 
any difference.  He also treated with hot packs and showers.  
Zomig also provided some relief.  He said he had a computed 
tomography (CT) scan during active duty and was told he had 
some sort of right temporal artery problem.  He reported that 
when he had the headache he was unable to be out of bed.  He 
reported a very high stress level as his son was currently 
serving in combat.  

Physical examination of his neurological system revealed good 
hand-eye coordination and cranial nerves I-XII were grossly 
intact.  Deep tendon reflexes were 2+/4+ and equal and 
sensation was intact bilaterally in the upper and lower 
extremities.  Examination of his abdomen revealed it was soft 
with minimal tenderness.  There were three well healed 2 
centimeter scars on the abdomen, with a 2 x 1 centimeter 
discrete firm nodule in the near vicinity of the topmost 
scar.  He stated that this was minimally tender.  Upper GI 
series from barium swallow revealed normal esophagus.  There 
was a small parasophageal hiatus hernia.  No gastroesophageal 
reflux was noted.  The stomach was normal, as was the 
duodenal bulb and loop.  The impression was small 
paraesophageal hiatus hernia and no inflammatory changes in 
the distal esophagus.  The pertinent diagnoses were GERD, 
status post failed Nissen's fundoplication with residuals and 
small paraesophageal hiatal hernia and migraine headaches.  

A January 2006 health maintenance record noted multiple 
somatic complaints and he had a history of GERD, status post 
fundoplasty, although no current complaints related to this 
condition were reported.  He also had complaints of 
progressive headaches and consult with neurology and CT was 
ordered.  Review of systems was unchanged from July 2005.  He 
was assessed with migraines.  In February 2006 he underwent a 
neurological consult for progressive episodic headaches, 
suggesting migraines with poor response to Zomig and 
betablockers.  He was noted to have a 30 year history of 
headaches as often as 2-3 times a week and sometimes woke 
with full blown headaches.  Before Propanolol was used, he 
sometimes woke with full blown headaches that could persist 
for days.  Facial flushing and photophobia were associated.  
Zomig was noted to work in 30 minutes however once the 
headache was full blown, nothing worked.  His medications 
included Propranolol which helped some but less than 
previously.  Review of a CT scan was noted to be normal and 
the impression was migraine.  He continued to be prescribed 
Zomig as needed and to continue Propranolol.  In May 2006 he 
was seen in optometry with problems adapting to his new 
prescription and was assessed with refractive error.  No 
mention of the right eye choriretinal scar was made.  In May 
2006 he underwent a neurological followup with the same 
findings and impression as in February 2006, only his 
headaches were described now as happening several times 
weekly although better with Nortriptylines.  

In May 2006 the Veteran underwent an eye examination which 
was done by the same examiner who had done the 2001 
examination, against the directives of the Board's remand.  
Again examination revealed his best corrected visual acuity 
was 20/20 for both eyes and there was no diplopia, 
extraocular muscle movements were full, orthophoric and full 
visual field.  Diagnostic and clinical tests were significant 
for a peripheral temporal choriretinal scar.  The diagnosis 
stated that service treatment records were reviewed by the 
examiner and his best corrected visual acuity (near and far) 
was 20/20 right and left.  He reported retinal scar of the 
right eye with no additional reported eye injury, surgery or 
disease.  His ocular health was within normal limits for each 
eye and the choriretinal scar of the right eye was not 
visually significant.  A June 2006 addendum stated that the 
examiner reviewed that the claims file was reviewed.  

He continued to relate migraine headache complaints in 
records from August 2006 and February 2007, and was noted to 
be followed by neurology.  No other significant findings are 
shown regarding his other claimed conditions.  A March 2007 
record noted complaints of headaches since power washing his 
house which dispersed mold and other irritants.  He had a 
similar episode that was relieved by antibiotics.  On 
examination he was generally well and in no acute distress.  
Another note from March 2007 revealed complaints of vomiting 
the past 2 days and he was having sinusitis and headaches.  
He was noted to be better after taking Zomig.  In April 2007 
he again had headaches and possible sinusitis.  Stress 
magnified his symptoms.  Review of systems was unchanged and 
physical examination was negative for any significant 
findings pertinent to the claimed issues.  In November 2007 
he was noted to have migraine headaches that were no better.  
Upon examination of his musculoskeletal system, he had normal 
range of motion of all extremities and no active 
inflammation.  His abdomen was soft, with normal bowel 
sounds.  The assessment was migraine headaches, with 
neurological consult planned.  The December 2007 neurological 
consult noted the history dating back to the 1980's of 
headaches that were mainly right sided, throbbing and 
sometimes piercing.  Sometimes his eye droops.  He denied 
photophobia, phonophobia or significant nausea or vomiting.  
He reported that Zomig stopped these immediately and Fioricet 
helped a little.  Other medications either did not help or 
had unfavorable side effects.  He reported that stress 
triggered his headaches and denied any other associated 
symptoms.  He reported that he got these headaches several 
times per week but he did not take any daily medicine.  
Examination revealed normal cranial nerve findings and normal 
sensorimotor findings.  His gait was also noted to be 
unremarkable.  His labs were unremarkable except for slightly 
low potassium.  He was assessed with migraine headaches.  
Plans included tapering Kepra which he took for headaches and 
Nortriptophine and to start Topomax.  

A February 2008 neurological followup revealed that since his 
last visit, his headaches had decreased from 1-2 per week, 
down to 1 per week, but that these tended to last for 2-3 
days.  He reported that if the headaches persisted he took 
Zomig which seemed to knock it out.  He tolerated his 
medications well.  On examination the neurological findings 
focused on extremities.  He continued to be assessed with 
migraine headaches, with partial improvement with Topomax.  
He did well with abortive treatment using Fioricet and 
Topomax.  In July 2008 he was noted to have a common migraine 
rather than intractable.  On review of systems he had no new 
heartburn or other gastrointestinal symptoms and had no new 
joint pain.  Examination revealed his abdomen was soft and 
nontender, without masses or other significant findings.  His 
extremities had normal range of motion, without active 
inflammation.  Head, ear, nose throat examination was 
negative for any significant findings for his head or eyes.  
The assessment continued to be migraine headaches.  An August 
2008 neurological followup noted the Veteran to continue 
getting a couple of headaches per week but he felt that 
Paramax helped more than anything he took before.  He 
reported the headaches were not as bad.  He alternated other 
medications of Zomig and Fioricet which seemed to help 
particularly if he took it early.  If not, he sometimes had 
headaches for several days.  He reported significant nausea 
with headaches.  The impression was migraine headache with 
partial improvement with Paramax.  In November 2008 the 
Veteran was seen for back complaints but his medical history 
included reflux disorder and migraines.  Examination was 
significant for some discomfort of the epigastrium, with his 
abdomen examination otherwise benign.  A February 2009 
followup for back complaints noted the Veteran to have common 
migraine.  Examination was negative for any abdominal or 
epigastric findings of significance and he had normal range 
of motion of the extremities with no inflammation.  
Neurologically he was intact from cranial nerves II-XII.  The 
assessment was migraine headaches.

None of the records obtained since the June 2001 VA 
examination revealed any findings regarding the right ankle.  

The report of a June 2009 VA examination included a notation 
that the claims file was extensively reviewed.  The Veteran's 
past medical history was significant for meralgia 
paresthetica, ulnar neuropathy, migraines, hypertension, 
hyperlipidemia, hyper triglyceridemia, renal calculi and 
GERD.  Past surgical history was significant for a Nissen 
fundoplication in 1996, with no surgery for the ankle or for 
the head or neck.  Pertinent medications included Gabapentin, 
Zomig, Fioricet all for migraines and Omeprazole for GERD but 
this did not help.  He had no medical therapy for the ankle.   
 
The pertinent history for his current complaints were as 
follows.  Regarding his GERD he was noted to have had a 
fundoplication with complete resolution of the reflux.  
However he reported persistent nausea since 2 months after 
the surgery.  This was only relieved by having food in his 
stomach.  He reported being unable to vomit since 
fundoplication and now had substernal burning with orange 
juice and oily foods only.  He reported some difficulty 
swallowing located at the upper esophagus.  There was no 
regurgitation of food and no hematoemesis or melena.  

Regarding his right ankle he was noted to have had ankle pain 
and swelling diagnosed as gout in December 1998.  In May 2001 
he had right ankle swelling after running, with X-ray normal.  
In September 2002 he had an X-ray with possible DJD.  This 
put him at 50 years old so some DJD would be expected.  
Currently he reported that he had pain so severe that the 
ankle would not hold him up.  This occurred without 
provocation or warning every few weeks-between 4-8 weeks.  
This was sudden onset, lateral malleolus anteriorly.  He 
reported being told he had laxity in the right ankle and was 
unable to walk or stand during flareups.  They lasted 4-5 
hours and resolved.  There was no inflammatory arthritis.  He 
reported an inability to run out of fear his ankle would not 
hold him and bicycled every couple of weeks.  He had no 
treatment because nothing worked.  He used no orthotics.  

Regarding migraines, he had them daily on a scale of 3-7 on 
the pain rating scale.  Nearly every day the headaches 
happened soon after awakening.  They lasted about 3-4 hours, 
then would return later in the day and last 3-5 hours.  He 
had associated tearing, mid face pressure and throbbing, 
stabbing right temple pain.  They could be aggravated by pine 
scents and stress and alleviated by rest and icepacks which 
shortened the duration.  He has failed multiple medications.  
He reported taking Gabapentin for the past year, still 
titrating up to the dose, but did not feel it would work.  He 
used rescue medications almost daily but without treatment 
the headache would persist for 3-4 days without relief.  He 
denied prostrating attacks.  There were no emergency 
treatments for headaches in the past year.  Occupationally he 
was noted to have served as an independent duty corpsman in 
the service and was retired in 2001.  Any impediment to his 
usual occupation was not applicable.  

On physical examination he was alert and oriented times 3 
with appropriate behavior and no apparent mental/cognitive 
defects noted.  Head, ear, nose and throat revealed his 
pupils were equal and reactive and extraocular muscles were 
intact.  Cranial nerves II-XII were grossly intact.  The 
abdomen was soft with normal bowel sounds without palpable 
tenderness, masses or organomegaly.  There were no inguinal 
masses, hernias or muscle wall abnormality.  The right and 
left ankles were noted to have the same range of motion, with 
dorsiflexion 0-20 degrees and plantar flexion 0-45 degrees.  
There was no laxity, painful motion, tenderness, spasms, 
edema, fatigability, lack of endurance, weakness or 
instability noted.  There was no additional loss of motion 
after at least 3 repetitions.  Additional limitation due to 
flare-up could not be determined without resorting to mere 
speculation.  

Diagnostic tests were conducted with the following results 
reported.  A UGI status post fundoplication revealed reflux 
could not be elicited, deglutination was unremarkable, there 
was no stricture, and there was normal and prompt barium 
emptying.  X-ray of the right ankle revealed very minimal 
spurring, anterior and medial, otherwise negative.  The 
diagnoses were as follows:  Right ankle osteoarthritis, 
anterior and medial, consistent with natural aging.  There 
was no evidence of gouty arthritis.  Acute anterior lateral 
collateral tendonitis without radiographic evidence of 
chronicity less likely than not caused by or was related to 
military service.  There was no objective evidence of 
functional limitation.  Also diagnosed was service-connected 
familial migraines.  Finally diagnosed was service-connected 
GERD, resolved status post fundoplications.  There were no 
objective findings to support a diagnosis for claimed 
heartburn and nausea.  Difficulty vomiting was noted to be an 
expected outcome of fundoplication and there were no 
objective residuals.  

An addendum to the June 2009 examination by the examiner 
included review of the miscellaneous neurological examination 
with a diagnosis of service connected migraines with mild 
functional limitation.  

In June 2009 the Veteran underwent a VA eye examination.  The 
Veteran reported no subjective visual complaints and review 
of previous compensation and pension examination indicated a 
history of CR scar periphery of the right eye; no 
ophtalmological treatment rendered for the reported 
condition.  There was no other reported eye injury, surgery 
or disease.  Physical examination revealed best corrected 
visual acuity was 20/20 near and far for the right eye and 
left eye.  There was no diploplia and extraocular muscle 
movements were full and orthophoric.  He had full visual 
field to confrontation.  Diagnostic and clinical tests 
revealed tap was 17 for right, and 18 1100 for left.  For 
both right and left eyes lids and lashes were normal, 
conjunctiva was minimally injected, cornea was clear, A/C was 
quiet and lens was normal.  C/D was 0.40 discs margins were 
distinct with healthy rim and vessels and macula were normal 
bilaterally.  Peripherally, the right eye had a temporal CR 
scar, while the left eye was normal.  The diagnosis was the 
Veteran was with best corrected acuity 20/20 right and left.  
He reported no subjective visual complaints and review of 
previous examination indicated a history of CR scar periphery 
of right eye, no ophthalmological treatment rendered for the 
reported condition, no other reported eye injury, surgery or 
disease.  Ocular health was within normal limits for each eye 
and chorioretinal scar peripheral temporal retina right eye 
was not visually significant.  An addendum reflected that the 
claims file was reviewed by this examiner and the assessment 
and diagnosis stayed the same.  A further addendum included 
review of the examination with a diagnosis of eye condition, 
not caused by, related to or worsened beyond natural 
progression due to military service.  

A.  Service Connection Governing Law and Regulations and 
Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when it 
is manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based upon review of the evidence, the Board finds that 
service connection is not warranted for a right ankle 
disorder or for a chorioretinal scar disability.

Regarding the right ankle, while there is evidence in service 
of some right ankle problems including pain and swelling in 
December 1998 and January 1999 without known injury.  The May 
2001 VA examination is noted to have diagnosed DJD of the 
right ankle, but without any objective evidence of limited 
motion, instability, bony abnormality or 
inflammation/swelling.  This examination further indicated 
that X-ray was needed to confirm the diagnosis of DJD, but 
there is no indication that one was ever done in conjunction 
with this examination.  The records following 2001 are 
notably absent for any significant findings or complaints 
regarding the right ankle, thus the evidence fails to show 
continuity of symptoms for the right ankle following service.  
There is no lay evidence submitted by the Veteran to further 
suggest a continuity of symptoms.  Finally the Board notes 
that the VA examination of June 2009 is noted to have 
contained an opinion that the right ankle arthritis shown on 
X-ray as very minimal spurring, was age related and that 
there was no evidence of gouty arthritis.  There was also an 
opinion that the Veteran had an acute anterior lateral 
tendonitis that, absent radiographic evidence of chronicity, 
was less likely than not caused by service.  There is no 
medical or lay evidence present to rebut this opinion.  

Because there was evidence of arthritis shown in service, the 
presumptions of 38 C.F.R. § 3.307 and 3.309 do not apply, as 
the presumptions are for arthritis not shown in service, but 
having manifested to a compensable degree within one year of 
service, thus consideration of these presumptions is not 
appropriate.  In regards to the arthritis shown in service, 
while mild osteoarthritis was shown in service according to 
one X-ray, subsequent evidence is silent for any X-ray 
evidence of arthritis until 2009.  As discussed above, this 
results in a continuity problem in this case, and the 
examiner has deemed the current arthritis to be age related.

Given the above analysis, the Board finds that there is no 
objective medical or lay evidence linking his right ankle 
disorder to the symptoms briefly noted in service.  Further, 
the evidence did not support a showing of continuity of 
symptoms after service as required for service connection. 
See 38 C.F.R. § 3.303(b) (2009).  In the absence of competent 
medical evidence linking the Veteran's right ankle disorder 
to service, the Veteran's claim must be denied.

In regards to the right eye chorioretinal scar, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection.  While there is evidence showing 
the scar was present in the service in March 2001 and that 
the scar was also noted in the VA examinations of May 2001 
and June 2009, there is no evidence either medically or lay 
to reflect that this scar is causing any visual disturbances 
or any other physical disability.  The Veteran has not 
presented any lay evidence to describe any effects of the 
scar on his visual ability, nor has he alleged any other 
disability.  The examinations from May 2001 and June 2009, 
both contain statements that the scar is not visually 
significant, and no other eye disability resulting from this 
scar has been described in these examinations or in the 
multiple records of eye treatment.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The evidence fails to 
show a current disability resulting from the chorioretinal 
scar.  

As a preponderance of the evidence is against the award of 
service connection for a right ankle disorder and right eye 
chorioretinal scar, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Increased Rating Laws and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection. Fenderson 
v. West, 12 Vet. App. 119 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3.
Migraines

The Board now turns to the Veteran's claim for an initial 
disability rating in excess of 30 percent for Migraine 
headaches.  The RO has evaluated the Veteran's migraine 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A noncompensable rating under this Code contemplates 
less frequent attacks than shown for a 10 percent rating.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).

A review of the evidence of record finds no support for an 
initial disability rating in excess of 30 percent disabling 
for the Veteran's migraine headaches.  The evidence which 
includes the treatment records and the VA examinations, 
including most recently in June 2009, fail to show very 
frequent, completely prostrating attacks causing severe 
economic inadaptability.  No lay evidence has been submitted 
to suggest that his headaches now meet the criteria.  The 
headaches are shown to have been generally from 1 to 3 times 
a week in frequency according to the records up to 2008 and 
the VA examination report of March 2005, and responded to 
medications, which could abort the headaches if taken early 
enough.  While his headaches did sometimes last for days as 
reported in records from 2004, prescription changes in 2006 
and 2007 appear to have improved the severity and duration of 
these headaches and in February 2008 he reported to neurology 
that taking Zomig was effective in ending the headaches.  
Finally the June 2009 VA examination is noted to show 
complaints of headaches on a daily basis at a pain level that 
ranged from 3 (mild) to 7 (more severe).  However he is noted 
to have denied prostrating attacks or hospitalizations, 
suggesting that the headaches, while increased in frequency, 
nonetheless do not meet the criteria for a 50 percent rating.  
As far as occupational interference, the Board notes that 
this was deemed nonapplicable as the Veteran is retired from 
the military since 2001.  However he was not retired due to 
any disability from his headaches, and was noted to only miss 
3 days of work due to sinus headaches reported in the May 
2001 examination.  Thus the Board finds that the evidence 
does not reflect that the headaches would be productive of 
severe economic inadaptability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Thus the preponderance of the evidence is against an initial 
rating in excess of 30 percent disabling for migraine 
headaches under the applicable criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

GERD/Hiatal Hernia

The Board now turns to the Veteran's claim for an initial 
disability rating in excess of 10 percent for GERD.  The RO 
has assigned an initial evaluation of 10 percent for his GERD 
under Diagnostic Code 7346 (hiatal hernia).  Under Diagnostic 
Code 7346, hiatal hernia, a 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
disability rating is in order when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent disability rating is in order when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. See 
38 C.F.R. 
§ 4.114.

A review of the evidence of record finds no support for an 
initial disability rating in excess of 10 percent disabling 
for the Veteran's GERD.  The evidence which includes the 
treatment records and the VA examinations, including most 
recently in June 2009, fail to show persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Rather the evidence shows intermittent dull to sharp and 
grinding sensations in the epigastrium accompanied by some 
nausea, and very infrequent reflux of acid into the esophagus 
and throat as reported in the March 2005 VA examination.  The 
symptoms were described as only recurring about once every 
other week and then only present 2 to 3 times a week and were 
aggravated by certain foods.  The VA treatment records 
likewise are silent for evidence of persistent epigastric 
distress and the Veteran has not submitted lay evidence to 
support such a finding.  The June 2009 VA examination 
revealed complaints of persistent nausea relieved only by 
eating, and substernal burning on drinking orange juice and 
some difficulty swallowing and an inability to vomit due to 
the fundoplication.  However he did not have regurgitation of 
food, hematoemesis or melena.  Thus his symptoms are not 
shown to more closely resemble the criteria for a 30 percent 
rating under Diagnostic Code 7346.

Because the record is also noted to show some possible 
esophageal stricture problems, most notably shown in vomiting 
difficulties since the fundoplication, and complaints of 
swallowing problems reported in June 2009 the Board will 
consider the applicability of other Diagnostic Codes.  
Diagnostic Code 7203, which pertains to esophageal stricture, 
provides for assignment of a minimum compensable rating of 30 
percent rating where stricture of the esophagus is moderate.  
Where stricture is severe, permitting intake of liquids only, 
a 50 percent rating is warranted.  In this case, he is noted 
to have complained of difficulty in vomiting, which was 
described by the examiner in June 2009 as an expected outcome 
of fundoplication.  The objective findings from diagnostic 
testing reported in June 2009 and in March 2005 are noted to 
show no evidence of a stricture.  Thus consideration of a 
compensable rating for structure of the esophagus is not 
warranted.

In view of the above, the Board concludes that the overall 
disability picture does not warrant elevation to the next 
higher level under any of the above applicable diagnostic 
codes.  The Board also notes that the rating schedule for the 
digestive system specifically prohibits combinations of 
ratings under Diagnostic Code 7301 to 7329, as well as 7331, 
7342, and 7345 to 7348.

The Board has considered the Veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7204 to 7205 are not for 
application because the evidence does not show that the 
Veteran has been diagnosed with spasm or diverticulum of the 
esophagus.  Likewise, the evidence does not show that the 
Veteran has been diagnosed with a gastric, duodenal, 
marginal, hypertrophic, inguinal, ventral, or femoral ulcer; 
therefore, Diagnostic Codes 7204 to 7307 and 7338 to 7340 are 
not for application.  Accordingly, the Board concludes that 
an initial rating in excess of 10 percent for the Veteran's 
service-connected GERD is not warranted under any applicable 
Diagnostic Code.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Thus the preponderance of the evidence is against an initial 
rating in excess of 30 percent disabling for GERD under the 
applicable criteria.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321. Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, the evidence does not 
show the Veteran to be unemployable or subject to frequent 
periods of hospitalization due to either his migraines or his 
GERD disorders. 


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a chorioretinal scar of the right eye 
is denied.

An initial rating in excess of 30 percent for migraine 
headaches is denied.

An initial rating in excess of 10 percent for GERD with 
hiatal hernia is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


